ZIMMERMAN, Justice
(dissenting):
I dissent from the affirmance of the trial court’s decision. Appellee delayed some six years before filing its responsive brief in this case. That brief raised an issue that required introduction of the daily flow data for the stream in question. Appellants gathered that information and submitted it to the court. The trial court never took judicial notice of that information, although it did take notice of the monthly and annual flow figures. It appears from the briefs and argument that the trial court’s decision likely would have been different had it taken the new information into account.
*1246When appellants moved the court to reopen the case to receive the daily flow data, inter alia, that motion was denied. There is nothing to suggest that reopening would have caused substantial delay, and the proffered evidence appears necessary to the proper administration of justice. I would hold that the denial of that motion was an abuse of discretion under the facts of this case. See 89 C.J.S. Trial § 591, at 379 (1955).